         Case 1:18-cr-00598-DLC Document 23
                                         22 Filed 12/01/20
                                                   11/30/20 Page 1 of 1
                                         U.S. Department of Justice
[Type text]
                                         United States Attorney
                                         Southern District of New York
                                                    The Silvio J. Mollo Building
                                                    One Saint Andrew’s Plaza
                                                    New York, New York 10007



                                                    November 30, 2020

BY ECF

The Honorable Denise L. Cote
United States District Judge                       MEMO ENDORSED
500 Pearl Street
New York, NY 10007

       Re:     United States v. Julio Palermo, 18 Cr. 598 (DLC)

Dear Judge Cote:

        With sincerest apologies to the Court, counsel, and the defendant, the undersigned did not
see until this morning the Court’s November 11, 2020 Order requiring the filing of any
opposition to the defendant’s compassionate release motion by tomorrow, December 1, 2020.
Although the Government this morning informed the Bureau of Prisons of the motion and began
the necessary processes for responding, the Government respectfully requests that the Court
adjourn the deadline for the Government’s response until December 4, 2020, to allow the
Government to retrieve the defendant’s medical records, ascertain the defendant’s current
treatment, and seek necessary permissions to respond within the U.S. Attorney’s Office.

       The Government has also spoken with counsel for the defendant, who consents to this
request and asked that he be allowed to respond to the Government’s opposition on or before
December 18, 2020. Again, apologies, and the undersigned regrets the error.



                                             Respectfully submitted,


                                                         /s/
                                          Kyle A. Wirshba
                                          Assistant United States Attorneys
                                          (212) 637-2493      Granted. Mr. Palermo may
                                                              file a response by
cc: Mark Gombiner, Esq., Federal Defenders (by ECF)           December 18.
                                                              Dated: December 1, 2020
